Citation Nr: 1433598	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a thoracic spine disorder.  

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include as secondary to service-connected disability.  

(The issue of entitlement to service connection for a foot disorder is addressed in a separate decision of the Board of this date.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to November 1974.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2000 rating decision of the RO.  

In October 2003, the Board remanded the case for additional development.  

In a September 2005 decision, the Board in pertinent part, denied service connection for disorders of the lumbar spine, thoracic spine, and cervical spine.  The issue of service connection for a psychiatric disorder was remanded for further development.  
  
The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and the Court issued an Order in September 2007 that granted a Joint Motion for Partial Remand (joint motion), vacating the September 2005 decision and remanding the claims to the Board for further action.  

The Board remanded the claims in June 2008, April 2010, and December 2011.  Following substantial compliance with the remand directives, the case has returned to the Board. 

In May 2014, the Veteran's representative waived initial RO review of any new evidence.  See 38 C.F.R. § 20.1304 (2013).  

The VBMS and Virtual VA folders have been reviewed.  

The issue of service connection for an innocently psychiatric disorder is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The record does not contain credible evidence of an in-service back and neck injury, and the Veteran is not shown to have manifested complaints or findings referable to a chronic lumbar, thoracic or cervical spine disorder during service or for many years thereafter.   

2.  Any currently demonstrated disorder of the lumbar, thoracic or cervical spine is not shown to be due to injury or other event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The Veteran's thoracic spine disability is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  The Veteran's cervical spine disability is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2001, April 2004, and April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for the claimed disorders, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  The Veteran was provided information as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the April 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, service personnel records, identified private records, VA medical center (VAMC) records, and Social Security Administration records.  

The Veteran identified in-service treatment at the Roosevelt Roads Naval Station.  In June 2010, the RO completed a formal finding on the unavailability of clinical records during the 1974 calendar year at Naval Hospital Roosevelt Roads.  A June 2010 Report of General Information indicates that the Veteran was advised of the unavailability of these records.  The June 2011 supplemental statement of the case provided further notification.  

The Veteran underwent VA spine examinations in October 2004 and February 2009.  Both examiners reviewed the claims folder and provided rationale for their opinions.  Additionally, and as discussed below, the Board does not find credible evidence of in-service back and neck injuries.  On review, additional examination and opinion are not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2013).  


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


Analysis
      
At the outset, the Board notes that in the September 2007 Joint Motion, the parties agreed that a remand was warranted for the Board to provide an adequate statement of reasons or bases for its determinations.  The parties noted that in its assessment of the spinal disorders, the Board assigned no weight to the lay statements made by the appellant and his comrade.  

The parties further agreed that in making its determination that service treatment records showed complaints of headache and dizziness, but not neck pain, the Board did not address a March 2002 VA medical opinion.   

Accordingly, the Board's analysis will be responsive to the deficiencies noted in the Joint Motion.  

Initially, the Board concedes evidence of current disability in the lumbar, thoracic, and cervical areas of the spine.  Numerous diagnoses are noted throughout the appeal period.  The February 2009 VA examination included diagnoses of C/D myositis, cervical spinal stenosis, cervical disc disease, cervical spondylosis, lumbar muscle spasm, lumbar spondylosis, left paracentral disc protrusion at L4-L5 by MRI, and T12-L1 herniated nucleus pulposus status post hemilaminectomy residuals (November 2000).  

Throughout the appeal, the Veteran has asserted that he injured his back and neck when he fell in a hole/trench in 1974.  On review, the claims folder contains several medical statements and opinions addressing whether the currently claimed disorders are related to service.  

For example, a November 2000 statement from a VA physician, Dr. J.A., indicated that the Veteran's past medical history included a fall during military service where he sustained a left ankle fracture and also complained of neck and back pain.  He further stated that, due to the chronicity of the complaints and history of an associated trauma, there was a high probability that the present disc herniations and osteoarthritic changes could be traumatic.  

An October 2002 statement from Dr. J.A. indicated that a review of the claims folder showed that the Veteran suffered a fall in 1974 where he sustained a left ankle fracture and that, even though there was medical documentation of headache and neck pain, no x-ray studies were taken.  It was further noted that, during the past several years, he had presented with complications in his health that could be related to his initial trauma.  

On VA examination in October 2004, the examiner opined that current cervical, thoracic, and lumbar back conditions were not at least as likely as not the result of injury while in active service in 1974.  

In support of this opinion, the examiner noted that service treatment records were silent as to the claimed conditions and they were not diagnosed until several years after service.  

On VA spine examination in February 2009, the examiner opined that the claimed spine disabilities were less likely as not caused by or a result of the documented 1974 fall.  In support of this statement, the examiner noted that service records were silent for the claimed conditions and that they were not diagnosed until years later after active service.  

A February 2011 statement from a VA physician indicated that the Veteran fell in training and sustained trauma to his head, back and left lower extremity, fracturing his left femur and left ankle and that he had been suffering pain in the cervical and lumbar region since then.  He further stated that the Veteran's back condition (discogenic lumbar disease) was directly related to the fall he suffered while on active duty and for this reason far beyond any reasonable doubt was service connected.  

A June 2011 statement from Dr. J.A. indicated that the Veteran's claims folder was reviewed and showed that he sustained left leg trauma during service when he fell in a hole.  He noted that the Veteran had been complaining of neck and headaches since 1974 and was service connected for migraines.  The examiner cited a medical journal and stated:

Studies have shown that although injuries [were] recognized [as] a leading health problem in the military, the size of the problem [was] underestimated when only acute traumatic injuries [were] considered.  Injury-related musculoskeletal conditions [were] common in this young, active population.  Many of these involve[d] physical damage caused by micro-trauma (overuse) in recreation, sports, training and job performance.  

Based on the above data, the VA physician opined that it was at least as likely as not the that Veteran's spinal cord condition was secondary to his past fall while on active duty.  

An October 2013 medical opinion from Dr. A.A. discussed relevant medical evidence and opined that it was more likely than not that the Veteran's back disorder was caused by his fall while in service.  She noted that the Veteran suffered no other traumas to his body other than the one in service.  She further stated that it was unlikely that the spinal disorder was secondary to the natural aging process because that would imply that as part of natural aging the majority of the population would be required to need a cane for ambulation, need help with dressing and bathing, and need spinal surgery before the age of 50 as in the case of the Veteran.  

As set forth, and to the extent the referenced opinions are not speculative, the record contains medical evidence relating current spinal disorders to the March 1974 in-service fall.  

In considering the probative value of those opinions, the Board notes that it may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by the other facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

The above-referenced opinions are largely based on the Veteran's report that he injured his neck and back during service and did not sustain any trauma outside of service.  The Board observes that, although some of the physicians indicate they reviewed the claims folder, the statements contain inaccurate information.  

For example, that the Veteran fractured his left leg, to include the ankle and/or femur during service, or that there were complaints of back and neck pain at the time of the injury.  

The question thus remains as to whether there is credible evidence of an in-service injury to the back and neck.  A careful review of the service treatment records is negative for any complaints or findings related to the spine.  While service records document a left leg injury after he stepped in a hole, there is no suggestion that he injured his back or neck at that time.  

In support of his claim, the Veteran has submitted numerous statements describing the injury.  He also submitted lay statements.  For example, his wife indicated that he had suffered from spinal pain since military service.  

An August 2001 statement from J.A.F.P. indicated that he was in basic training with the Veteran and witnessed his fall into a deep trench hole with full gear and weapon.  J.A.F.P. indicated that he and another soldier assisted the Veteran out of the hole and that, once out of the hole, he started complaining about pain in his left leg, back and neck.  The Veteran went to the hospital and when he came back the next day, he had a cast or brace on his leg and had crutches.  He continuously complained about pain in his back, head and leg.  

The Veteran is competent to report that he suffered neck and back injuries when he fell in the hole and his spouse and buddy are competent to report their observations of him.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

For various reasons, the Board does not find credible evidence that the Veteran injured his neck and back when he fell in the hole in 1974.  The Board has considered the lay statements, but does not find them sufficiently probative to establish the in-service event, particularly in light of the contradictory evidence of record.  In making this determination, the Board is not relying solely on the absence of documentation in the service records.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In this regard, the contemporaneous records do not indicate complaints related to the neck or back, nor are such complaints subsequently documented.  Additionally, at separation, the Veteran denied any recurrent back pain, and his spine was reported as normal on clinical evaluation.  On the report of medical history he reported having a "bad ear" and denied having any injury other than those noted.  

Further, the Veteran did not seek treatment for the claimed disorders for many years following service and provided inconsistent information as to his medical history and the onset of the claimed disorders.    

At an August 1981 private psychiatric evaluation, the Veteran denied having any significant medical problems.  

The VA records show treatment primarily for depression and hearing loss beginning in 1981.  The first time complaints of back pain are shown after discharge was in November 1986 and were thought to be related to kidney stones at that time.  

An April 1988 private discharge summary notes that the Veteran had been in the Navy and did "not know why he had some injury to the neck at the time and was in the VA Hospital and [was] not aware of the exact diagnosis." 

At a November 1988 private neurosurgery consultation, the Veteran was seen for complaints of pain in the thoracolumbar area.  At that time, he related no discrete history of direct thoracolumbar injury.  

At a November 1988 private neurological evaluation, the Veteran reported the onset of his pain suddenly while feeling a snap in his back one year earlier.  The past medical history included a statement that the Veteran "denie[d] any previous injuries."  

At a December 1988 private evaluation by Dr. G.P., a specialist in arthritis and allied conditions, the Veteran presented with a chief complaint of low back pain since September.  He did not identify any back injuries.  

At a December 1988 private psychiatric examination, the Veteran's wife reported that he had had a lot of back pain since he hurt his back at work and was in the hospital for ruptured disks.  The Veteran stated that his psychiatric issues had become much worse since hurting his back at work in April 1988.  

At a July 1989 private neurological examination, the Veteran reported having low back pain since September 1988.  Regarding previous injuries, he stated that he was involved in a hit-and-run accident when he was 13 or 14 and that was the only injury he remembered.  He could not remember if he had low back pain.  

At a July 1989 psychiatric examination, the Veteran reported a history of back problems "since childhood."  

A May 1998 statement from Dr. E.M. indicated that she was the Veteran's primary care physician from 1985 to 1995 and had misplaced his records while moving.  She did, however, recall his medical problems and the primary diagnosis was severe back pain secondary to disc disease.  

In a July 1998 VA examination, the Veteran reported that, while running in service in 1974, he fell and twisted his right ankle and injured his lower back.  

In his March 2000 claim of service connection, the Veteran reported that he fell in a trench and that the impact on his spine was "chronic."  A March 2000 VA medical record noted the Veteran's reports of chronic back pain starting in 1974.  

In summary, when viewed in its entirety, the evidence simply does not support a finding that the Veteran injured his back or neck during service.  Rather, the evidence appears to suggest the onset of complaints beginning in 1988 following a work-related injury.  

In making this determination, the Board has considered the 2002 VA report wherein the VA neurological examiner stated that "[i]t [was] well known that when patients [had] significant trauma to the head or neck they [could] develop vertigo subsequently, but in this case there [was] no written evidence that this happened.  It [was] my presumption that his dizziness [was] related to the trauma, but as previously mentioned there [was] no written evidence for this."  

In reviewing this opinion, it appears that it was based on the Veteran's reported history (i.e., that he hurt his head and/or neck when he fell in the hole).  As set forth, the Board does not find the Veteran's statements to be credible.  

Additionally, a review of service treatment records shows that the Veteran's complaints of being dizzy at times were made in connection with complaints of an earache and headache approximately 10 months after his fall and there was no mention of head or neck trauma.  At separation, the Veteran denied having dizziness.  The examiner's statement does not serve to establish the claimed in-service event.  See Swann.  

On review, the evidence overall does not support the Veteran's reports that he injured his back and neck during service, and the favorable opinions of record, which are based on this unsubstantiated history, are of little probative value.  

The claimed spinal disorders were not noted during service nor are they shown during the one-year period following discharge.  Thus, service connection on a presumptive basis as a chronic disease is not warranted.  Similarly, the continuity provisions at 38 C.F.R. § 3.303(b) are not for application.  

The overall evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a thoracic spine disorder is denied.

Service connection for a cervical spine disorder is denied.  


REMAND

Throughout the appeal, the Veteran has argued that he had a current psychiatric disorder related to service-connected disability.  

In the May 2014 informal brief, the representative requested that if the Board could not grant the claim on the current record, it should remand for a new opinion after granting the other claims of service connection.  

As set forth, the issues of service connection for lumbar, thoracic and cervical spine disorders are denied herein.  However, in a separate decision, the Board is granting service connection for a left leg disorder.  Thus, the Board agrees that additional examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  

Updated VA medical records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain records from the San Juan VAMC pertaining to the claim of service connection for an innocently acquired psychiatric disorder for the period from June 2010 to the present.  The AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2) with regard to Federal records.  All records obtained should be associated with the claims folder or virtual folder.  

2.  Thereafter, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims folder, to include any relevant electronic records, should be available for review.  

The examiner is requested to identify all current psychiatric diagnoses and for each diagnosis, should provide an opinion as to whether it is at least as likely as not that such disorder is related to any event or incident of the Veteran's active service.  

If the diagnosed disorders are not directly related to service, the examiner is requested to provide an opinion as to whether such disorder is at least as likely as not proximately due to or aggravated by a service-connected disability (left leg disorder, migraine headaches, tinnitus, dizziness and hearing loss).  

A complete rationale must be provided for any opinion offered.  

3.  After completing all indicated development, the AOJ should readjudicate the remaining appeal issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


